Citation Nr: 0623905	
Decision Date: 08/09/06    Archive Date: 08/18/06

DOCKET NO.  99-08 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
residuals of bilateral foot injuries.  

2.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
generalized anxiety disorder.  

3.  Entitlement to an effective duty prior to December 26, 
1996, for the grant of a 100% rating for bronchial asthma.

4.  Entitlement to an effective date prior to December 26, 
1996 for the grant of a 30% evaluation for sinusitis.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from April 1969 to 
December 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeals from rating decisions by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).   

In a November 1997 rating decision, the RO denied service 
connection for a bilateral foot disability, it determined 
that new and material evidence had not been received to 
reopen the claim of entitlement to service connection for 
generalized anxiety disorder and it denied an increased 
rating for the veteran's service-connected tympanic membrane 
disability.  A notice of disagreement was received in 
November 1998, a statement of the case was issued in January 
1999, and a substantive appeal was received in February 1999.  

In December 2001, the RO granted a 100% disability evaluation 
for bronchial asthma with an effective date assigned of 
December 26, 1996.  In February 2002, the veteran submitted a 
notice of disagreement with the effective date assigned.  A 
statement of the case was issued in November 2002 and a 
substantive appeal was received in January 2003. 

In July 2004, the RO granted service connection for sinusitis 
and assigned a 30 percent evaluation effective from December 
26, 1996.  In August 2004, the veteran submitted a notice of 
disagreement with the effective date assigned.  A statement 
of the case was issued in October 2004 and a substantive 
appeal was received in December 2004.  

The veteran testified at a personal hearing at the RO in 
April 2004.  The veteran originally submitted a request for a 
hearing to be conducted by a Veterans Law Judge.  In a 
statement dated in April 2005, the veteran reported that he 
was withdrawing his request for a hearing to be conducted by 
a member or members of the Board.  

In an April 2005 statement, the veteran indicated that he was 
withdrawing his claim of entitlement to an increased rating 
for tympanic membrane injection.  The issue is no longer in 
appellate status.  

During the course of this appeal, the veteran has raised 
numerous additional claims for VA benefits.  These issues are 
entitlement to service connection for chronic obstructive 
pulmonary disease, rhinitis, dementia, peripheral neuropathy, 
radiculopathy, chest pain, back pain, hemorrhoids, arthritis 
of interphalangeal joints of the feet secondary to pes 
planus, chronic pneumonia, osteoarthritis ankle disability, 
osteoarthritis of the chest and low back pain.  He has 
claimed entitlement to a total rating based on individual 
unemployability, he has alleged that 1971 and 1997 rating 
decisions constituted clear and unmistakable errors, and he 
has also claimed entitlement to special monthly compensation.  
The issues are not inextricably intertwined with the current 
appeal and are, therefore, referred to the RO for appropriate 
action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a statement received at the Board in May 2006, the veteran 
reported that he had received treatment at the VA hospital 
located in Atlanta, Georgia between 1969 and 1973.  He 
requested that VA obtain these records for him.  In the same 
document, the veteran requested that VA obtain his Vocational 
Rehabilitation folder (identified by the veteran as his 
Chapter 31 R&E folder) to support his claims.  He reported 
that his Vocational Rehabilitation file was established on 
March 24, 1971.  

The veteran indicated that he has had three claims numbers 
assigned by VA during the pertinent time period - [redacted], 
[redacted] and his current number of [redacted].  He 
suggested that his VA records could be filed under any of 
those claims numbers.  

The veteran has also reported that he received treatment 
while on active duty from the West End Dispensary located at 
Parris Island, South Carolina and has requested that VA 
obtain these records also.  VA requested the veteran's 
service medical records in February 1970 and the results of 
this request have been associated with the claims files in 
June 1970.  The June 1970 response indicated that the 
available records were submitted and that additional records 
would be forwarded when received.  No additional records have 
been associated with the claims files since 1970.  The Board 
finds that another attempt should be made to associate all 
the veteran's service medical records with his claims files.  

In Bell v. Derwinski, 2 Vet. App. 611 (1992) (per curiam 
order), the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") held 
that VA has constructive notice of VA-generated documents 
that could "reasonably" be expected to be part of the 
record and that such documents are thus constructively part 
of the record before the VA even where they were not actually 
before the adjudicating body.  The Board concludes that all 
the VA records which are not currently in the claims file 
should be obtained.  

Accordingly, the case is REMANDED for the following actions:

1.  The veteran's Vocational 
Rehabilitation file should be obtained 
and associated with the claims file.  

2.  Appropriate action should be taken to 
request any of the veteran's medical 
records from the VA hospital located in 
Atlanta, Georgia from 1969 to 1973.  It 
is noted that the records may have been 
filed under any of three different claims 
numbers : [redacted], [redacted] or [redacted]
[redacted].  

3.  Appropriate action should be taken to 
request any additional service medical 
records. 

4.  After completion of the above, the RO 
should review the claims file.  If any 
benefit sought on appeal remains denied, 
the veteran should be provided with a 
supplemental statement of the case.  
After the veteran is afforded an 
opportunity to respond, the case should 
be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
ALAN S. PEEVY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



